831 F.2d 1063
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William BUNCH, Jr., Petitioner,v.RICHLAND COAL COMPANY;  Old Republic Insurance Company;Director, Office of Workers' CompensationPrograms;  United States Department ofLabor, Respondents.
No. 86-4080.
United States Court of Appeals, Sixth Circuit.
Oct. 29, 1987.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM.


1
Petitioner, William Bunch, Jr., seeks review of the order of the Benefits Review Board which affirmed the decision and order of the administrative law judge denying him benefits under the Federal Coal Mine Health and Safety Act.


2
Having carefully considered the record and the briefs of petitioner and of respondents, Richland Coal Company and Old Republic Insurance Company, we are unable to say that the order is not supported by substantial evidence or is contrary to law.  Accordingly, we affirm the Board's order of October 30, 1986, upon the reasoning set forth in that order and in the decision and order of the administrative law judge dated July 12, 1983.